Title: To James Madison from James T. Callender, 23 January 1801
From: Callender, James T.
To: Madison, James


Sir
Richmond Jail Janry. 23d, 1801
I take the freedom of sending you a Newspaper; and by next post, which will not be till Monday, I shall send you a copy, all but the first Sheet, of the conclusion of my Prospect. This trifle should have been done long since; but I find difficulties in getting the printer to move.
I should have had not less than Seven Columns, this week, in the Argus and Examiner. But I have been curtailed to less than two. The rest will appear, God knows when. I beg, Sir, that it may, for the sake of justice, be understood that I have never been able to find room for one fourth part of the original matter which I wanted to put into the Newspapers of Richmond, though the editors are very willing to oblige me; so I am once more going to send down to the Petersburg Republican eight or ten columns of peccant matter, that, if retained longer, might produce an intellectual suppuration.
I wish to be freed from this cramped stile of publication; and, for that purpose, I mentioned some time since, to General Mason, a birth which I want to apply for to the new president. The income is no great affair, as it would not be more than 7 or 800 dollars per annum, after clearing expences; but it would give me the decisive command of Several Newspapers, besides other accomodations in the printing line. I have never mentioned a syllable of the Scheme to any mortal, but the General; and think it unnecessary to tease you with a repetition of the particulars. You can, when convenient, get them from himself. It is needless to say that I place unlimited confidence both in the sincerity of your good wishes for me, and in the correctness of your judgement, which, for reasons that I have not adverted to, may probably differ from mine. The Governor’s brother has been twice here, with one of those fine open manly Virginian faces, that I have almost never seen in any other State of America; foreigners, perhaps, excepted. I am, Sir, your most obedt Sert.
Jas. T. Callendar.
Since writing the above, I have just got the Sheets of my pamphlet. They come by this post.
